DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 line 3 “pressers” was not found in the specification.  Claim 2 line 3 “second bendable plates” was not found in the specification .
Claim Rejections - 35 USC § 112
Claims 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 it is unclear from the specification what portions of the brake pad spring the limitation “pressers” is suppose to encompass since this limitation was not found in the specification. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 last 2 lines the limitation of “protrusions (113)… being disposed within the hole portions to press the recess due to elastic restoring force.” Is not understood.  How can ‘protrusions’ press a recess?
Claim 3 contains a similar problem on the last line.  How doe the stoppers 114 contact the recess?
Claim 4 line 2 “opposed side portions” of what structural part of the spring?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Crippa et al. 10,316,912.
Regarding claim 1 Crippa et al. shows in figures 1-4:
A caliper brake pad spring 27 comprising:
a base 45 to be mounted on a surface of a caliper body; and
pressers 50 extending from opposed sides of the base in one direction to apply load to a
brake pad by pressing against the brake pad.
Claim(s) 1,11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Arakawa. 8,037,977.
Regarding claims 1,11 Arakawa shows:
A brake device comprising:

a brake disk R;
a caliper body 2 surrounding the brake disk R;
guide pins 3 received in the caliper body;
brake pads 5 disposed on both sides of the brake disk and movable along the guide pins 3;
a return spring 7 in contact with the brake pad to restore the brake pads to original positions
by applying elastic restoring force to the brake pads; and
a piston 6 to press the brake pads toward the brake disk; and
a pad spring 4 including a base 4a indirectly mounted on a surface of the caliper body and pressers 4g extending from opposed sides of the base in one direction to apply load to the brake pads by pressing against the brake pads.
Allowable Subject Matter
Claims 2-10,12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



7/26/22